 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   RON CORBETT, JR.,                                   Civil No. 19-1624-BAT

11            Plaintiff,

12            vs.                                        PROPOSED ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15

16            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

17   addressing Plaintiff’s applications for disability insurance benefits and supplemental security

18   income under Titles II and XVI of the Social Security Act be REVERSED and REMANDED to

19   the Commissioner for further administrative proceedings. On remand, the administrative law

20   judge will reevaluate Plaintiff’s: (1) mental impairments under 20 C.F.R. § 416.920a; (2)

21   symptoms in accordance with Social Security Ruling 16-3p; (3) residual functional capacity in

22   accordance with Social Security Ruling 96-8p; and (4) ability to perform his past relevant work

23   under 20 C.F.R. § 416.965. If necessary, the ALJ will obtain supplemental vocational expert

24   evidence. The claimant is entitled to a new hearing before a new ALJ.

     Page 1         [19-1624-BAT]
 1
              Plaintiff may seek reasonable attorney fee awards under the Equal Access to Justice Act,
 2
     24 U.S.C. § 2412 on proper application.
 3
              The Court REMANDS this case under 42 U.S.C. § 405(g) sentence four. The Clerk is
 4
     directed to enter judgment under Fed. R. Civ. P. 58.
 5
              DATED this 27th day of March, 2020.
 6

 7
                                                            A
                                                            BRIAN A. TSUCHIDA
 8
                                                            Chief United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2       [19-1624-BAT]
 1
     Presented by:
 2
     s/ Anne Marie King
 3   ANNE MARIE KING
     Special Assistant U.S. Attorney
 4   Office of the General Counsel
     Social Security Administration
 5   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
 6   Telephone: (206) 615-2156
     Fax: (206) 615-2531
 7   anne.marie.king@ssa.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 3     [19-1624-BAT]
